Title: From George Washington to James Athill, 4 September 1798
From: Washington, George
To: Athill, James



Sir
Mount Vernon 4 Sepr 1798

I had the honor to receive by Captn Evelett, in the Brig Philanthropist, your very polite and obliging favor of the 21st of July—accompanying five Sheep, and a number of Exotic Plants: of which the Captain appears to have been carefull, although a number of the latter have died. Those which have survived look lively, & probably will do well, as all possible care shall be taken of them.
This flattering testimony of your polite recollection of the hours I had the honor to spend with you at this place is grateful to my feelings; and while I regret that the days you remained here were so few, permit me to add that, if induced by inclination or other motives, you should again re-visit the United States I shall feel happy in an increase of them; and shall always have pleasure in shewing civilities to any Gentn you may please to introduce—personally or by letter.
It gave me great pleasure to hear of your safe arrival in Antigua; and it would have added to it, to have been told that the good health which, in appearance you carried from these United States had continued.
If there be Plants, or other things Sir, the growth or produce of the middle States of which you are desirous, & conceive they would bear the heat of the tropical Sun, I should have much pleasure in furnishing you with them. and although it is a fact well ascetained I believe, that the Woolly tribe of animals change their coating whenever they are removed to hot Climates—fur to a coarse wool, & then to hair, yet as it may be curious to observe the gradation and time required for this process of nature I have taken the liberty of sending you a Ram & five ewes of the last yeaning, that if you are so disposed, the fact may be established under your own eyes.
Mrs Washington & Miss Custis are grateful for your kind recollection of them, and pray you to accept their Compliments. I have the honor to be Sir Your Most Obedient & Very Hble Servant

Go: Washington

